BUFFINGTON, Circuit Judge.
In the court below, the Union Fishing Club was indicted, tried, convicted, and sentenced for sundry violations of the National Prohibition law (27 USCA). It took no appeal. At the same time Allshouse and Przeklasa were indicted, tried, and convicted of selling whisky to the elub. They appealed. There was proof they had for a long time sold large quantities of whisky to the club at $145 a case, and that the club sold whisky to its' members at 50 cents a portion. Before sentence, they raised the question that there was no proof that whisky was intoxicating *235and therefore the verdict could not be sustained. The court below held “this was not necessary, as the court will take judicial notice that whisky is intoxicating.” This ruling involves the only question in the ease. We are of opinion the court was right. The word “whisky” is synonymous with an intoxicant. The dictionary definition of whisky is “an intoxicating liquor distilled from grain, etc.” That whisky is intoxicating has been held in several cases. See Albert v. U. S. (C. C. A.) 281 F. 511, 513, where it is said “whisky is‘a well-known, distilled, spirituous, and intoxicating liquor.” It is a matter of common knowledge, of which we may properly take judicial cognizance, that whisky, properly so called, contains many times one-half of one per cent, of alcohol. Also Hensberg v. U. S. (C. C. A.) 288 F. 370, 371, followed in U. S. v. Golden (D. C.) 1 F.(2d) 543, 547, where, in the earlier case, it is said: “The word whisky connotes intoxicating liquor.” Also Williams v. U. S. (C. C. A.) 3 F.(2d) 933, 935, where the court, speaking of whisky, says: “Which we take judicial cognizance is both a distilled and intoxicating liquor.”
Finding no error, the judgment sentence below is affirmed.